IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


KIRK B. BURKLEY, TODD L. KILGORE   :          No. 419 WAL 2019
AND JEFFREY DIURBA,                :
                                   :
               Respondents         :          Petition for Allowance of Appeal
                                   :          from the Order of the
                                   :          Commonwealth Court
          v.                       :
                                   :
                                   :
COUNCIL OF THE CITY OF PITTSBURGH, :
                                   :
               Petitioner          :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of April, 2020, the Petition for Allowance of Appeal is

DENIED.